FILED
                            NOT FOR PUBLICATION                             OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



THOMAS E. BELTRAN,                               No. 08-56007

              Plaintiff - Appellant,             D.C. No. 2:07-cv-00731-GAF-JWJ

  v.
                                                 MEMORANDUM *
COUNTY OF LOS ANGELES, a political
subdivision of the State of California; et
al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                            Submitted October 6, 2010 **
                               Pasadena, California

Before: HALL, FISHER, and BYBEE, Circuit Judges.

       Thomas Beltran timely appeals from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging that Los Angeles County Sheriff Deputies Salim


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Aimaq and Penelope Armstrong falsely arrested him, detained him for an excessive

period of time, and used excessive force against him. The district court held that the

undisputed evidence showed that no constitutional violations occurred and that the

deputies acted reasonably in detaining Beltran. We have jurisdiction over this matter

pursuant to 28 U.S.C. § 1291, and we affirm.

      The facts of this case are known to the parties and we need not repeat them.

      Beltran may prevail on his false arrest claim if the deputies lacked probable

cause to arrest him. See Cabrera v. City of Huntington Park, 159 F.3d 374, 380 (9th

Cir. 1998). Probable cause exists if, “under the totality of the circumstances known

to the arresting officers, a prudent person would have concluded that there was a fair

probability that [the arrested person] had committed a crime.” Beier v. City of

Lewiston, 354 F.3d 1058, 1065 (9th Cir. 2004). Undisputed evidence in the record

shows that the deputies had probable cause to arrest Beltran for burglary, having seen

him carrying things out of a house the deputies believed no one was permitted to

enter, and which Beltran admitted entering through a window. Thus, there was no

genuine issue of material fact as to the false arrest claim and summary judgment was

appropriate.

      Summary judgment was also proper for Beltran’s excessive detention claim.

A detention, although initially appropriate, may be too long in duration to be justified


                                          -2-
as an investigative stop. See United States v. Sharpe, 470 U.S. 675, 686 (1985).

Whether a detention is too long is determined by examining “whether the police

diligently pursued a means of investigation that was likely to confirm or dispel their

suspicions quickly, during which time it was necessary to detain the defendant.” Id.;

see also Gallegos v. City of Los Angeles, 308 F.3d 987, 992 (9th Cir. 2002). The

evidence viewed in the light most favorable to Beltran shows that the deputies were

diligently pursuing their investigation throughout the time Beltran was detained.

Beltran’s statements to the deputies that he was an attorney for the co-administrator

of the estate did not amount to exonerating evidence that stripped the deputies of

probable cause or eliminated Beltran as a burglary suspect. Even if the deputies

believed these statements, as Beltran alleges, the statements would have established

only that Beltran was an attorney for the co-administrator—not that he was not

committing burglary. Detaining Beltran after he made these statements, therefore, was

not excessive.

      Finally, “[i]t is well-established that overly tight handcuffing can constitute

excessive force.” Wall v. County of Orange, 364 F.3d 1107, 1112 (9th Cir. 2004).

Beltran’s claim against the deputies for excessive force is analyzed under the Fourth

Amendment’s “objective reasonableness” standard. See Graham v. Connor, 490 U.S.

386, 388 (1989). This standard requires an evaluation of the officers’ conduct from


                                         -3-
the perspective of a reasonable officer on the scene. Id. at 396–97. Beltran was not

subjected to excessive force because, given the undisputed facts, it was objectively

reasonable for the deputies to finish their initial investigation of the residence and to

clear the area before addressing Beltran’s complaints about his handcuffs being too

tight.   After finishing their initial investigation, the deputies properly loosened

Beltran’s handcuffs twice, when asked. Summary judgment was therefore proper.

         AFFIRMED.




                                           -4-